 
Exhibit 10.22


2007 AMENDMENT TO LEASE AGREEMENT


Whereas, on or about the 9th day of September, 1971, Investors Equity of Iowa,
Inc., as the Original Landlord, entered into a Lease Agreement (the “Lease”)
with West Des Moines State Bank, now known as “West Bank”, as Tenant;
 
Whereas, A. Terry Moss, Maggi Moss, Joan Thaler, and Richard Margulies
(collectively “Landlords”) are successors to the Original Landlord; and
 
Whereas, the Lease has been previously amended and Landlords and Tenant have
agreed to further amend the Lease,
 
Now therefore, in consideration of the mutual promises and covenants contained
herein, each for the other, Landlords and Tenant agree as follows:


1. Extension of Lease Term. The current term of the Lease, which commenced on
the 1st day of May, 2002, shall be extended through the 30th day of April, 2014.


2. Continuation of CPI Adjustments. As provided in the Lease, there shall be a
CPI adjustment to the rent paid by Tenant effective on the 1st day of May, 2007.
Effective on the 1st day of May, 2012, there shall be a Consumer Price Index
(“CPI”) adjustment to the rent paid by Tenant in the same manner that the CPI
adjustment has been made for previous five (5) year periods during the term of
the Lease.


3. Additional Extensions. Tenant is hereby granted three (3) additional
automatic extensions (“Additional Extensions”) as described in paragraph XXV of
the Lease, during which extension periods all terms and provisions of the Lease
shall apply as though the three (3) automatic extensions had been granted in the
Lease (unless the context clearly requires a different meaning), except that: if
increases in the unit costs for gas and/or electricity during any year or years
during the Additional Extensions over such unit costs as of January 1, 2007,
exceeds the increase in the CPI (used for the rent adjustments described above),
Tenant shall pay to Landlord an amount equal to a prorated share (based on the
square feet of rentable space demised to Tenant under the terms of the Lease to
the total rentable space in the building in which the demised space is located)
of the increase in such unit costs over the increase in the CPI for such period.


4. Option to Purchase. The Option to Purchase the building in which the demised
premises is located (but not the underlying land) contained in Article XXVI of
the Lease is hereby deleted and in lieu thereof, Tenant is granted the Right of
First Refusal to purchase said building and land, as set forth in paragraph 5,
below.
 

--------------------------------------------------------------------------------




5. Right of First Refusal. Before agreeing to sell the building in which the
demised premises is located and the land on which it is situated [part of Lot
16, Westown Park, an Official Plat, in West Des Moines, Iowa] (collectively the
“West Bank Building”), Landlords (as Landlords and as Palm Investors) shall
first offer the West Bank Building for sale to Tenant by submitting to Tenant a
written proposal (the "Sale Proposal"). Tenant may within thirty (30) days
thereafter, accept the Sale Proposal (the “Right of First Refusal”). If Tenant
fails to accept the Sale Proposal within said thirty (30) day period, Landlords
may sell the West Bank Building free of this Right of First Refusal on
substantially the same terms and conditions as are set forth in the Sale
Proposal. However, if Landlords thereafter receive an offer to buy the West Bank
Building (“Offer to Buy”) on materially less onerous terms than, or for a
purchase price less than, either (i) the price contained in the Sale Proposal,
or (ii) any counter offer to the Sale Proposal which may have been made by
Tenant to Landlords, Landlords must give written notice to Tenant of the receipt
(and terms and conditions) of such Offer to Buy if Landlords accept or intend to
accept such Offer to Buy. Tenant may within five (5) business days following
receipt of such notice, elect to purchase the West Bank Building under the same
terms and conditions as are contained in the Offer to Buy. Election to accept
the Sale Proposal or to purchase under the same terms and conditions as the
Offer to Buy must be made by timely written notice to Landlords. Failure to
timely exercise this right of first refusal by accepting the Sale Proposal or
agreeing to purchase the West Bank Building under the same terms and conditions
as the Offer to Buy, shall be deemed to be a waiver of the Right of First
Refusal. If the West Bank Building is not sold within the one hundred eighty
(180) day period following receipt of the Sale Proposal by Tenant, the West Bank
Building shall not then be sold by Landlords without first giving another Sale
Proposal to Tenant as first described above. This Right of First Refusal shall
apply to subsequent sales of the West Bank Building by Landlords’ successors and
assigns during the term of the Lease, notwithstanding the fact that Tenant has
declined to purchase the West Bank Building under the provisions hereof with
respect to a previous sale. This Right of First Refusal shall not apply to any
sale between Landlords, entities controlled by Landlords, or parties related to
Landlords, by blood or otherwise.


6. Other Terms. All other terms and conditions of the Lease shall remain in full
force and effect.


7. Recordation. This Amendment shall not be filed or recorded by any party
hereto with any city, county, state or federal government office or agency,
except as may become necessary in the event of a bona fide legal proceeding
which requires such filing or recording. Each party agrees upon the request of
the other party, to execute a memorandum of this Amendment in a form suitable
for recording to protect, preserve or enhance those rights of each party which
are protected, preserved or enhanced by such recordation.


8. Enforceability. In the event any provision of this Amendment is rendered
invalid or unenforceable by action of federal or state legislation or regulation
issued in accordance with law or declared null and void by a court of competent
jurisdiction, the remainder of this Amendment shall remain in effect.


9. Entire Agreement. This Amendment represents the entire understanding and
agreement made between Landlord and Tenant with respect to the subject matter
hereof and supersedes all prior negotiations, correspondence, discussions, and
understandings relating to the subject matter hereof, and may not be modified
orally or in any other manner than by an agreement in writing signed by all
parties to this Amendment or their respective successors in interest.


10. Notices, Consents and Demands. Notices as provided for in this Amendment
shall be in writing and shall be given to the parties hereto at their respective
addresses designated on the first page of this Amendment. All notices shall be
deemed to have been given under the terms of this Amendment when sent, if
addressed as above designated, postage and/or fees prepaid, by (i) registered or
certified mail, return receipt requested, by the United States mail, or (ii) any
national air courier service which requires a signature from the recipient on
delivery.


11. Provisions to Bind and Benefit Successors and Assigns. Each and every
covenant and agreement herein contained shall extend to and be binding upon the
respective successors, heirs, administrators, executors and assigns of the
parties hereto.
 
FOR LANDLORDS and PALM INVESTORS
                      By: /s/ Richard B. Margulies    

--------------------------------------------------------------------------------

Richard B. Margulies, for Landlords and Palm Investors, as to paragraph 5
   





--------------------------------------------------------------------------------



 

FOR TENANT: WEST BANK                       By: /s/ Sharen K. Surber    

--------------------------------------------------------------------------------

Sharen K. Surber, Executive Vice President
   



--------------------------------------------------------------------------------


 